 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Teamsters, Packers, Food Processors andWarehousemen, Local No. 912, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (George BassiDistributing Co., Inc.) and Steven Butterfield.Case 32-CB-7 (formerly 20-CB-4072)March 17, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDALEOn November 11, 1977, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,landconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case, held on August 16, 1977, is based upona charge filed on September 27, 1976, by Steven Butterfieldagainst General Teamsters, Packers, Food Processors andWarehousemen, Local No. 912, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called Respondent or Union, and acomplaint issued on May 19, 1977, as amended at thehearing, on behalf of the General Counsel of the NationalLabor Relations Board, herein called the Board by theRegional Director for Region 20, alleging that Respondenthas engaged in unfair labor practices within the meaning ofSection 8(b)(1)(A) of the National Labor Relations Act, asamended, herein called the Act. Respondent filed ananswer and amended answers denying the commission ofthe alleged unfair labor practices.Upon the entire record, from my observation of thedemeanor of the witnesses, and having considered theposthearing briefs, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYER INVOLVEDThe Employer, George Bassi Distributing Co., Inc., is aCalifornia corporation with an office and place of businesslocated in Watsonville, California, where it is engaged inthe manufacture of crates and pallets. During the pastcalendar year the Employer sold and shipped goods valuedin excess of $50,000 directly to customers located outsidethe State of California. Respondent admits, and I find, thatthe Employer is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent, General Teamsters, Packers, FoodProcessors and Warehousemen, Local No. 912, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is admittedly a labororganization within the meaning of Section 2(5) of the Act.III. THE QUESTIONS TO BE DECIDEDThe complaint, as amended at the hearing, alleges thatRespondent violated Section 8(bX)(I)(A) of the Act in twoseparate respects: (I) Encouraging the Employer's employ-ees to strike during the term of a collective-bargainingcontract while failing to advise the employees that thecontract's no-strike clause subjected them to discharge;and (2) informing a former employee of the Employer thathis reemployment was conditioned upon the withdrawal ofunfair labor practice charges.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Respondent Allegedly Encourages Employees ToStrike in Violation of a Contractual No-StrikeClauseDuring the time material herein the Employer employedapproximately 50 employees represented by the Unioncovered by a collective-bargaining contract between theUnion and the Employer effective from September 17,1975, through September 16, 1976.1 The contract containsa no-strike clause prohibiting strikes or work stoppagesduring the term of the contract.I All dates herein unless otherwise specified refer to 1976.235 NLRB No. 35200 TEAMSTERS, LOCAL 912In July approximately 25 or 30 of the Employer'semployees met with the Union's president, Fred Heim, andformulated contract proposals for Heim to submit to theEmployer in connection with the negotiations for a newcontract. In addition, the employees overwhelmingly votedto authorize the "negotiating committee" to call a strikeagainst the Employer "when and if necessary." 2As the collective-bargaining contract's termination dateapproached, the parties had not succeeded in negotiating anew contract. Heim had submitted to the Employer theUnion's contract proposal and on two or three occasionsmet with the Employer's general manager, Kenneth Thay-er, to discuss the nonmonetary provisions. George Bassi,the Employer's president, who is the only person autho-rized to discuss monetary provisions, i.e., wage rates, wasnot available to negotiate due to an illness. In fact, theweek the contract was scheduled to terminate, Bassi washospitalized and was not available to meet for negotiationsuntil Monday, September 20. Heim believed that, if hecould meet with Bassi concerning the monetary issues andreach an agreement with him concerning these issues, asatisfactory contract could be reached, so he phonedThayer on the morning of September 15, and they agreedthat the contract which was scheduled to terminateSeptember 16 would be extended until Monday, September20, and that the parties would hold a negotiation meetingon that date. They also agreed that any wage increaseincluded in the new contract would be retroactive to theexpiration date of the old contract. Later that morning,September 15, Heim visited the Employer's facility and, ina conversation with Thayer, confirmed their agreement.Heim also warned that if the parties did not meet onMonday, September 20, and reach an agreement upon theterms of a new contract the Employer could expect a strikethe next day.On September 15, Heim, after concluding his visit withThayer, visited the Employer's yard where employees wereworking and spoke to a group of approximately 25 or 30employees. He told them there would be a negotiatingmeeting Monday, September 20, at which the Employerwould present a contract proposal and that the Unionwould hold an employee meeting Monday after work toconsider the Employer's proposal and if it was unaccept-able to the employees a strike would commence. Heimgave Union Steward Galvan copies of a notice signed bythe Union's secretary-treasurer which informed the em-ployees "there will be a special called meeting to be held [atthe Union's hall] on Monday, September 20, 1976, at 4:30p.m. [which] pertains to your new contract and [it] isimportant you attend." Heim asked Galvan to distributethe notices to the employees.3Three or four of theemployees took the position that the employees should stopwork and engage in a strike Friday, September 17, as soon2 General Counsel's assertion in her postheanng brief that during thismeeting the "employees had made it clear to Heim ... that they wanted noextension of the contract that year and were prepared to go on strikeimmediately upon expiration of the current contract," is without support inthe record. Employee Galvan's testimony of what employee Butterfield saidto Heim on September 15 about what supposedly took place at the Julymeeting, which was not corroborated by Butterfield's version of the Julymeeting, is not evidence of what took place at the July meeting.3 The same morning Heim posted a copy of this notice on the Employer'sbulletin board where employees' notices are posted.as the contract terminated. Heim stated this was all rightwith him provided that a majority of the employeesexpressed this view in a secret ballot vote which would beconducted at the Union's hall later that day after work.When an employee asked what would happen if they votedat this meeting to strike on September 17, Heim answeredthat since he was scheduled to be out of town he wouldsend Business Agent Bud Davis or another person from theUnion to supply picket signs for the employees. Butanother employee stated that since the employees alreadyhad taken a strike vote, referring to the vote in July, it wasnot necessary to have another. Heim took the position,which he expressed to the employees, that without anotherstrike vote he intended to agree to an extension of thecontract and that there would be no employees' strike untilafter the negotiation meeting scheduled for Monday,September 20.4The meeting concluded, but before he leftHeim notified Thayer that he had talked to the employeesand although some of them were against extending thecontract that he intended to go along with it. Heim againwarned Thayer that if the parties did not meet and reachan agreement on Monday, September 20, the Employercould expect a strike the next day.During the noontime lunch break on September 15, afterHeim left, one of the employees conducted a secret-ballotvote to determine whether the employees wanted to strikeon September 17. Immediately prior to the vote, thestatements Heim had made to the employees in the yardearlier that day were communicated to the 41 employeeswho voted. The great majority of the employees voted tostrike on September 17, when the contract terminated. TheUnion was not informed about this vote nor was itotherwise informed that on September 17 the employeesintended to stop work and engage in a strike.On the morning of Friday, September 17, a group ofapproximately 20 employees failed to report for work, butinstead engaged in a strike. Approximately 30 employeesreported for work.5The strikers made picket signs andpatrolled in front of the Employer's yard. During themorning, five or six parked cars belonging to nonstrikerswere damaged. The damage was disclosed when thenonstrikers went to their cars during the noon hour forlunch. The Employer had the cars towed into the yard andrepaired. Later that day the Employer sent letters to eachof the strikers which read:This is to inform you that you are being terminated fornot reporting for work on September 17, 1976, and alsofor damaging other employees personal property.It is undisputed that the employees' work stoppage consti-tuted a violation of the contractual no-strike clause.4 The description of what took place on September 15 in the Employer'syard between Heim and the employees is based upon Heim's testimony. Irecognize employees Butterfield and Galvan testified that Heim indicated tothe employees that it was all right with him if they engaged in a strike onSeptember 17 and that in his absence he would have Business Agent Davisassist them in their strike action. Heim, however, who impressed me with hissincerity, was a more credible witness than either Butterfield or Galvan whowere unimpressive witnesses.5 Based upon the credible testimony of Kenneth Thayer.201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is settled that a bargaining agent selected as theexclusive representative of an employee unit has the dutyto fairly represent all the employees. Vaca v. Sipes, 386 U.S.171, 177 (1967). The duty of fair representation wasconceived as a protection for employees faced with thereduction of their individual rights corresponding with thegrant of power to unions to act as their exclusive bargain-ing representative. General Truck Drivers Local 315, Team-sters (Rhodes & Jamieson, Ltd.), 217 NLRB 616, 619 (1975).In Miranda Fuel Company, Inc., 140 NLRB 181, 185 (1962),the Board has defined the scope of a union's duty of fairrepresentation as "the right [of employees] to be free fromunfair or irrelevant or invidious treatment by their exclu-sive bargaining agent in matters affecting their employ-ment." Thus, it is clear that not all union action whichadversely affects employee interests is violative of theMiranda principle. As the Supreme Court stated in Vaca v.Sipes, supra at 190: "A breach of the statutory duty of fairrepresentation occurs only when a union's conduct towarda member of the collective bargaining unit is arbitrary,discriminatory, or in bad faith."6However, the duty of fairrepresentation requires more than a mere absence of badfaith or hostile motivation, rather it connotes "a duty toavoid arbitrary conduct, as part of an affirmative fiduciaryresponsibility." General Truck Drivers Local 315, supra at617-618.In the instant case the General Counsel argues essentiallythat Respondent failed in its duty of fair representationtoward the strikers by causing them to lose their jobs.There is a lack of evidence, however, of improper motiva-tion or discriminatory treatment. General Counsel con-tends that Respondent breached its duty of fair representa-tion by acting in bad faith and in an arbitrary fashiontoward the strikers in that it entered into an agreement withthe Employer extending the collective-bargaining contractwhile at the same time encouraging the employees to strikein violation of the contract's no-strike clause. The recorddoes not support this contention.In extending the collective-bargaining contract for 2working days Respondent was performing its legitimatefunction as the employees' bargaining representative. Itsdecision to extend the contract until another negotiatingmeeting could be held because it thought one more meetingwould result in a satisfactory agreement was an entirelyreasonable decision which was communicated by theUnion's president, Heim, on September 15 to the employ-ees. In addition to notifying the employees on September15 about the extension, Heim simultaneously told themthey could not engage in a strike until after the negotiatingmeeting scheduled for September 20. When three or four ofthe employees objected to an extension of the contract andindicated they wanted to engage in a strike immediatelyupon the contract's expiration date, Heim expressed as In Ford Motor Co. v. Huffman, 345 U.S. 330, 338 (1953), the SupremeCourt also recognized: "A wide range of reasonableness must be allowed astatutory bargaining representative in serving the unit it represents, subjectalways to complete good faith and honesty of purpose in the exercise of itsdiscretion."7 I note that the only employees who testified in this proceeding, Galvanand Butterfield, admitted that they knew the contract contained a no-strikeclause.8 The record establishes that the approximately 20 strikers knew thewillingness to allow the contract to terminate as scheduledif a secret ballot was conducted and a majority of theemployees voted in favor of an immediate strike. Thisproposal did not receive a favorable response from theemployees nor did they indicate to Heim that they wouldconduct such a vote. In view of these circumstances theevidence does not establish that Respondent acted arbitrar-ily or in bad faith when it extended the collective-bargain-ing contract and fails to establish that Respondent encour-aged the employees to engage in a strike in derogation ofthe contract's no-strike clause. Simply stated, Respondentacted reasonably in extending the contract and did notmislead the employees into striking in violation of thecontract's no-strike clause.Likewise I reject the General Counsel's alternativecontention that Respondent breached its duty of fairrepresentation by failing to notify the strikers that theycould lose their jobs if they engaged in a strike. AdmittedlyHeim did not expressly notify the employees that if theyignored his instruction and went on strike September 17they ran the risk of losing their jobs on account of thecontract's no-strike clause. However, Heim's failure toexpressly make this announcement is neither sinister norsurprising for it is plain from the testimony of GeneralCounsel's witnesses Galvan and Butterfield, as well asHeim's testimony, that all of the employees understoodthat Heim's announcement of the contract's extensionmeant that the employees would not be able to strike. Inany event, assuming that under certain circumstances aunion is obligated to direct employees' attention to acontractual no-strike clause,7this obligation did not existin the instant case because there is insufficient evidencethat the Union encouraged, prompted, or misled theemployees to strike or that the Union had reasonablegrounds for believing that the employees intended to strikedespite the extension of the contract. To the contrary, thepresident of the Union had specifically told the employeesthat the Union had agreed to an extension of the contractand would not sanction any strike until after the negotia-tion meeting scheduled for Monday, July 20.8Based upon the foregoing, I am of the opinion, that thereis insufficient evidence to establish that the Union dealt inbad faith or in an arbitrary or unfair manner with theemployees who went on strike on September 17. Nor doesthe record establish a lack of proper motivation ordiscriminatory treatment by Respondent. It is for thesereasons that I find that the General Counsel did not, asalleged in the complaint, prove that Respondent's conducttoward the strikers violated Section 8(b)(IXA) of the Act.Accordingly, I shall recommend that this portion of thecomplaint be dismissed in its entirety.Union had entered into an agreement to extend the contract throughSeptember 20 and that the Union would not sanction any strike prior toSeptember 21. Thus, on the morning of September 15, Union PresidentHeim personally told this to approximately 30 of the bargaining unitemployees and later the same day one of the employees present when Heimmade these remarks repeated them to approximately 40 employees. Thesecircumstances, plus the small size of the Employer, warrants an inferencethat the strikers knew about the extension of the contract and the Union'sposition that any strike action must be delayed.202 TEAMSTERS, LOCAL 912B. Respondent Allegedly Conditions an Applicant'sReemployment Upon the Withdrawal of Unfair LaborPractice ChargesThis portion of the complaint was based upon aconversation which occurred in April 1977 between one ofthe discharged strikers, Antonio Ramirez, and Fred Heim,the Union's president. Ramirez testified that the Employeroffered him his job back without seniority, but that Bassi,the Employer's president, told him that he would have totalk with Heim. Two days later Ramirez spoke with Heim.Ramirez testified that Heim advised him to accept theEmployer's job offer but that Heim in the same breath alsotold him "but you have to drop all charges." Heim recalledthis conversation but testified he simply told Ramirez thatif the Employer wanted to rehire him Heim had noobjection because it was a matter between Ramirez and thei In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.Employer. Heim specifically denied having advised Rami-rez that he would have to drop any "charges."Ramirez was not a convincing witness. Heim impressedme as a sincere witness who in bearing and demeanorseemed more credible than Ramirez. Accordingly, I findthat Heim did not indicate to Ramirez that his reemploy-ment by the Employer was conditioned upon the with-drawal of "charges" or of unfair labor practice charges. Itis for this reason that I shall recommend that this portionof the complaint be dismissed in its entirety.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER9The complaint is dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.203